The opinion of the Court was drawn up by
Whitman C. J.
— In the two last cases it is clear from the disclosure of the trustee that he is not chargeable. The rents disclosed by him, as being in his hands, were, in those two cases, due and payable neither to the said Drew nor to said Wiggin, but to the plaintiff himself. He was the mortgagee of the premises; and being so, while the rents were accruing, he gave notice to Whitman, who was the agent of the morff gagor, to pay the rents, when collected, to no one but himself. This was a termination of the tenancy at will of the mortgagors, and rendered Whitman his agent and liable to him for the subsequently accruing rents. Lane v. King, 8 Wend. 584; Wadilove v. Barnett, 2 Bing. N. C. 538; Pope v. Briggs, 9 Barn. & Cres. 245. The trustee, therefore, in these two cases must be discharged ; but in the first case he is chargeable.